Citation Nr: 1449508	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  07-17 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel






INTRODUCTION

The Veteran had active service from November 1965 to November 1968.

 This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to a TDIU rating. 

In March 2010, the Board remanded this matter for further development. 

In a document submitted in December 2011, that was accepted as the Veteran's substantive appeal (in lieu of VA Form 9) for the claim for a TDIU rating, the Veteran indicated he wanted a local hearing with a decision review officer (DRO) at the RO.  Such hearing was scheduled.  However, in December 2011, the Veteran indicated he wanted to withdraw this hearing request. 

In December 2012, the Board again remanded this matter for further development.  

In a September 2013 decision, the Board denied the claim for entitlement to a TDIU.  The Veteran appealed the September 2013 decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a May 2014 Order, the Court vacated the decision and remanded the claim to the Board for actions consistent with the terms of the Joint Motion.

In September 2014, the Veteran's attorney submitted additional evidence along with a statement waiving initial RO consideration.  


FINDINGS OF FACT

1.  Prior to April 29, 2011, the Veteran's service-connected disabilities included posttraumatic stress disorder (PTSD), rated as 50 percent disabling; GERD (gastroesophageal reflux disease) and Barrett's esophagus, rated as 30 percent disabling; and malaria, rated as 0 percent disabling.  The Veteran's combined service-connected disability rating was 70 percent prior to April 29, 2011.

2.  Effective from April 29, 2011, the Veteran's service-connected disabilities include nonobstructive coronary artery disease, rated as 100 percent disabling; PTSD, rated as 50 percent disabling; GERD and Barrett's esophagus, rated as 30 percent disabling; and malaria, rated as 0 percent disabling.  The Veteran's combined service-connected disability rating is 100 percent, effective from April 29, 2011.  

3.  The disability ratings assigned for the Veteran's service-connected disabilities, both prior to, and subsequent to, April 29, 2011, meet the schedular threshold requirements for consideration of the assignment of a TDIU rating.

4.  Throughout the entirety of the appeal period, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met throughout the entirety of the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the Veteran's claim for a TDIU decided herein, the Board finds that all notice and development action needed to fairly adjudicate this claim has been accomplished.

Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.16 (2014).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2014).

In the current appeal, prior to April 29, 2011, the Veteran's service-connected disabilities included posttraumatic stress disorder (PTSD), rated as 50 percent disabling; GERD (gastroesophageal reflux disease) and Barrett's esophagus, rated as 30 percent disabling; and malaria, rated as 0 percent disabling.  His combined service-connected disability rating was 70 percent prior to April 29, 2011.  Effective from April 29, 2011, his service-connected disabilities include nonobstructive coronary artery disease, rated as 100 percent disabling; PTSD, rated as 50 percent disabling; GERD and Barrett's esophagus, rated as 30 percent disabling; and malaria, rated as 0 percent disabling.  The Veteran's combined service-connected disability rating has been 100 percent since April 29, 2011.  Clearly, the disability ratings assigned for the Veteran's service-connected disabilities, both prior to, and subsequent to, April 29, 2011, meet the schedular threshold requirements for consideration of the assignment of a TDIU rating.  38 C.F.R. § 4.16(a). 

The Board acknowledges that the Veteran has been in receipt of a 100 percent schedular disability rating for nonobstructive coronary artery disease as of April 29, 2011.  Special monthly compensation was also awarded as of that date.   However, the Court has held that a claim for a TDIU is potentially not moot even when a schedular 100 percent disability rating has been granted.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).  As will be discussed below, as the grant of a TDIU is based on the Veteran's service-connected PTSD, GERD and Barrett's esophagus, as well as his service-connected nonobstructive coronary artery disease, the issue of entitlement to a TDIU for the entirety of the appellate period is properly before the Board.

In this case, since the Veteran's disabilities satisfy the criteria of 38 C.F.R. § 4.16(a), the remaining question is whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the Board notes that, on a VA examination in August 2001, it was noted that, since his separation from the Army, the Veteran had worked for the last 30 years as an electronics technician with Electric Boat.

At a February 2006 VA examination, the Veteran reported he recently had problems at work over the past few months due to his lack of attention to detail and the poor affects upon his performance.  He stated that a recent mistake on his part caused himself and another worker to be shocked, and he was hospitalized.  He went up on suspension for this event, and his superiors reportedly noted that this was not typical for him.  The examiner found that the Veteran was clearly suffering from symptoms of PTSD in all diagnostic domains and concluded that the Veteran's symptoms meet the diagnostic criteria for PTSD and that his ability to manage these difficulties was becoming increasingly more difficult for him (as was evidenced in part by his difficulties at work due to his behavior and lack of focus). 

In a report dated in February 2006, from the Norwich Vet Center, it was noted that the Veteran had been employed at EB for the past 37 years but was unsure how much longer he could work due to his physical problems and PTSD. It was noted that he had been disciplined there and nearly lost his current position as a nuclear service electronics engineer on the 3 a.m. to 11 a.m. shift.

On a VA treatment record dated in March 2006, it was noted that the Veteran worked for Electric Boat on the late shift for the past 37 years, and that, although he had been able to maintain employment despite his PTSD, he stated that he was constantly passed up for promotions due to his short temper and poor social skills, and he was considering retirement in the next couple of years.

Received in March 2007 from the Veteran was a statement in which he indicated that due to his PTSD he was no longer working.  Also, a June 2007 VA treatment record noted that the Veteran reported he was out of work since December due to medical reasons, and had now retired in May and found himself more stressed out. 

In an October 2007 letter, a private physician, Dr. Leach, opined that the Veteran suffered from severe COPD, hypertension, and GERD and that, at that time, the Veteran's condition was quite significantly affected by his medical problems and he was unable to work. 

At an April 2008 VA examination, the Veteran reported he was employed throughout his adult life as an electrician, but took a medical retirement in May 2007.  Based on concerns about his medical status that, in part, included his taking medications that decreased his concentrating and that he thought might get him in trouble in terms of his not reporting them for security clearance purposes at work, the Veteran decided to take a medical retirement in May 2007. 

A VA discharge summary showed that the Veteran was admitted for a six week inpatient PTSD treatment program, from November 2008 through January 2009.  In the discharge summary, the staff psychiatrist opined that the Veteran was considered unemployable and competent to handle any government funds due him.

Received from the Veteran in March 2009 was a formal claim (VA Form 21-8940) for a TDIU rating.  Therein, he indicated that his PTSD and Barrett's esophagus were the service-connected disabilities that prevented him from securing or following any substantially gainful occupation.  He indicated he had completed high school, and that his last full time employment, as a nuclear electrician, ended in December 2006.  He indicated that he left his last job because of his disabilities (PTSD and Barrett's esophagus), that he became too disabled to work in December 2006 due to his PTSD and esophagus, and that he had not tried to obtain employment since he became disabled.

Received in May 2009 was a completed Request for Employment Information (VA Form 21-4192) from Electric Boat, indicating that the Veteran worked there full time from December 1968 through May 2007, and retired in December 2006.

A VA discharge summary showed that the Veteran was admitted for a two week inpatient PTSD revitalization program in June 2009, and it was noted that his longest job was for 38 years with Electric Boat as an electrician, inspector, and service engineer.  It was noted that he was medically retired based on orthopedic and pulmonary problems in 2007.

In a November 2009 videoconference hearing regarding a claim for an increased rating for PTSD, the Veteran testified that he left his job in 2006, and that he had had surgery, found out he had emphysema, and "called it quits."  He testified that he had surgery on his shoulder, and that they collapsed his lung during surgery and that was when he found out he had emphysema, which made it hard for him to breathe so no longer went to work and got a medical retirement.  He testified in response to the question of whether he was on Social Security disability due to his shoulder and emphysema, that he also told them about his PTSD.

Records from the Social Security Administration (SSA) show that the Veteran was awarded Social Security disability benefits, effective from December 15, 2006, for the following disabilities: disorders of muscle, ligament and fascia; and chronic pulmonary insufficiency.

On a VA examination in August 2010, it was noted that the Veteran had a somewhat different description of his decision to retire from "Electric Boat" when compared to that in the record from several years ago.  He reported that, following surgery and recovery, he chose to retire after 38 years because "they were prejudiced against him because he was a veteran."  He reported he had been laid off 8 times during his 38 year career at Electric Boat, and claimed he had problems with authority.  He claimed that during his working career he often worked 7 days a week and did extensive overtime to keep his mind occupied.  On examination, the Veteran did not emphasize the medical reasons for his retirement, which was noted to be in contrast to that noted previously in the record.  The examiner summarized that the Veteran's PTSD symptoms were much as describe at the time of the last examination, with no reported substantial change in his symptoms or the level of impairment.  The examiner found this consistent with the record, which indicated mild to moderate symptoms and mild impairment in function.  The examiner opined that the impairment noted was solely related to his service-connected PTSD, as he had no comorbid conditions that impacted his level of functioning. 

On a VA cardiology examination in April 2011, it was noted that the Veteran reported he was a nuclear electronics service engineer and had not worked since 2006 and that he remained unemployed due to a lay off.  With regard to the effects of the Veteran's cardiac condition on his usual occupation and daily activities, the VA examiner noted that the Veteran was unable to perform as an electrician since it entailed climbing heights, pulling cables, and carrying heavy equipment, which made him short-winded and dizzy.  It was also noted that the Veteran had claimed he had passed out past at work, in the past, and had not worked since 2007.  
As part of the VA DBQ examination in December 2012, the Veteran underwent separate examinations to evaluate the severity of each of his service-connected disabilities.  The examiner opined that the Veteran's chronic and mild to moderate PTSD was not severe enough, in and of itself to preclude employment, and did not during his 38 year career at Electric Boat.  With regard to GERD, that examiner indicated that the Veteran had worked in the past as a nuclear electronics service engineer and had not worked since 2006, and was retired due to multiple health problems.  The examiner opined that the Veteran's GERD did not cause any work limitations.  With regard to the Veteran's coronary artery disease (CAD), that examiner opined that the Veteran's CAD caused fatigue and decrease endurance, but was not severe enough to cause unemployability.  With regard to malaria, the examiner opined that the Veteran's malaria was inactive and did not interfere with his ability to work.  Finally, an examiner looked at all of the Veteran's service-connected disabilities and opined that it was less likely than not that the Veteran's service PTSD, GERD, malaria, and CAD, for the period from April 29, 2011 to the present, have combined to preclude him from engaging in substantially gainful employment that was consistent with his education and occupational experience.

An August 2014 private vocational services evaluation report from M. A. Berard reflects that the examiner reviewed the claims file and performed a vocational rehabilitation interview with the Veteran.  He noted that the Veteran has disabling and documented diagnoses that include nonobstructive CAD, PTSD, GERD, and Barrett's esophagus, and malaria.  The medical documentation has provided significant credibility to the Veteran's claim that his service-connected disabilities are a major barrier to his ability to be competitively employed.  He explained that the barriers to the Veteran's ability to become employed due to his service-connected conditions include mobility, communication, interpersonal skills, self-direction, work tolerance, and work skills.  Mr. Berard concluded that correlating the expected functions of the jobs that the Veteran's has held and his service-connected disabilities, it is quite evident that the Veteran is unemployable.  The Veteran's non-obstructive CAD, GERD, and malaria prevent physical employment and the Veteran's PTSD symptoms prevent concentration, completion of tasks, and maintenance of work relationships necessary for sedentary employment.  

Additionally, in light of the Veteran's high school education and very lengthy (over 38 years) career working for the same employer, it was his professional opinion that the Veteran lacks transferable skills to pursue other substantially gainful employment.  He furthered that based on the Veteran's service-connected diagnoses and factoring his functioning ability and soft skills that are necessary to be employed as a nuclear electrician/electronic service engineer in which the Veteran has been employed since 1968, he opined that the Veteran is currently totally unable to gain or maintain any substantially competitive employment as a result of his service-connected disabilities.  He notes in support of his opinion a January 2009 treatment record that showed the Veteran was not able to work due to his symptoms and had limited socializing at home and a December 2008 report by the Veteran that he admitted to occasional misdirected lashing out towards others when pressured.  In addition, he opined that it is at least as likely as not the Veteran was totally unable to sustain or obtain any substantially gainful work as a result of his service-connected disabilities since 2005.  He noted that the Veteran last worked in December 2006, but after a review of the severe problems that the Veteran encountered at work and the accommodations his supervisors made after his tenure of more than 30 years, it was his opinion that the Veteran became incapable of substantially gainful employment prior to that date.   

In this case, applying the doctrine of reasonable doubt, the Board finds that the evidence of record is at least in equipoise regarding whether the Veteran is able to obtain and maintain substantially gainful employment due to his service-connected disabilities for the entirety of the appeal period.  This finding is based on the recent August 2014 private vocational services evaluation which provided a comprehensive discussion of the Veteran's assertions, work history, and impact of his service-connected disabilities on his employability in detail.   The opinions provided by the August 2014 private examiner were supported by a detailed rationale and are supported by prior medical records showing that the Veteran's PTSD, GERD and Barrett's esophagus, and CAD symptoms were negatively impacting his employability.  The Board finds that the August 2014 private vocational opinion that the Veteran was unemployable due to service-connected disabilities, in conjunction with his educational and vocational background, is sufficient to show that he has been precluded from obtaining and maintaining substantially gainful employment for the entirety of the appeal period.  Thus, despite the unfavorable conclusions of the December 2012 VA examiner, the Board finds that, with consideration of the recent August 2014 private vocational opinion, the overall evidence as to employability for the entirety of the appeal period is at least in equipoise.

As the evidence is at least evenly balanced as to whether the Veteran would be unable to secure or follow substantially gainful employment due to his service-connected disabilities for the entirety of the appeal period, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, warranting entitlement to TDIU. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is granted for the entirety of the appeal period, subject to the statutes and regulations governing the payment of monetary awards. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


